Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 05/01/2020, 07/13/2020, and 01/21/2022, were filed before the mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims

3.	This action is in response to Applicant’s filing on February 6, 2020. Claims 1-32 are pending and examined below.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1, 2, 5-12, 17, 18, 21-23, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nakaya et al., US 9796086, herein referred to as Nakaya.

6.	Regarding claim 1,
		Nakaya discloses the following:
Providing a first pin at a first location within a work station (Col. 8 lines 36-39)
Operator places a target
Target may be any shape; Fig. 5 discloses a columnar shaped target
Providing the articulated robot in an area adjacent to the work station (Fig. 1)
Robot is near work area
the articulated robot having a coordinate system (Col. 8 lines 28-29)
controller sets a reference coordinate system for the robot
the end effector having a workpiece receiver with a first protruding member and a second protruding member (Fig. 2)
hand of the robot has two protruding members
the end effector having a through-beam sensor including a light emitter provided on one of the first protruding member and the second protruding member (Col. 6 lines 31-53, Fig. 2)
light emitter is on the robotic hand and uses an optical fiber to send the light to the end of the protruding member
Fig.2 item 15a shows the optical fiber used to transmit the light to the ends of the protruding member
the through-beam sensor further including a light receiver provided on another of the first protruding member and the second protruding member (Col. 6 lines 31-53, Fig. 2)
light receiver is on the robotic hand and uses an optical fiber to receive the light from the end of the protruding member
Fig.2 item 15b shows the optical fiber used to receive the light from the ends of the protruding member
the through-beam sensor being configured to sense when an object is present between the light emitter and the light receiver (Col. 8 lines 13-15)
detection of target occurs when sensor beam is blocked by the target
moving the articulated robot to perform sensing operations in which the through-beam sensor senses the first pin (Col. 8 lines 47-53)
hand is advanced until the target has blocked the sensor beam; the position of the target is then specified
the sensing operations being performed while a position and/or an orientation of the end effector are varied for each sensing of the first pin to gather sensed position and orientation data (Col. 8 line 65 to Col. 9 line 16)
hand is swung horizontally and about a pivot point to further scan the target
the sensing operations are performed such that the first pin is located at different distances between the light emitter and the light receiver as the articulated robot moves the through-beam sensor across the first pin (Col. 9 lines 55-59, Fig. 9)
Hand can shift back and forth causing the target to be different distances from the emitter and receiver
performing calculations on the sensed position and orientation data to determine the first location of the first pin with respect to the coordinate system of the articulated robot (Col. 8 lines 56-61)
the position of the hand is calculated in the reference coordinate system based on arm link dimensions and angles of joint axes

Regarding claim 2,
	Nakaya, as shown above, discloses all the limitations of claim 1. Nakaya further discloses the following:
the end effector is configured to pivot with respect to the arm about a pivot axis (Col. 9 lines 4-8, Fig. 5)
Hand pivots about an axis
performing calculations on the sensed position and orientation data to determine a distance extending in a direction normal to a light beam of the light emitter to the pivot axis, and an angle of the direction normal to the light beam with respect to the coordinate system of the articulated robot including an angular error of the end effector (Col. 9 line 32 to Col. 10 line 13, Col. 10 lines 39-51, Fig. 6, Fig. 8)
the central axis is a known value from the light beam sensor to the pivot axis
deviation can be calculated based on angular deviation of the center of the hand compared to the target

Regarding claim 5,
	Nakaya, as shown above, discloses all the limitations of claim 1. Nakaya further discloses the following:
the work station has a work location at a predetermined position and orientation with respect to the first location of the first pin (Col. 8 lines 36-42, Fig. 1)
work station is at a specific location
target is placed at a known position in the cassette
using the first location of the first pin to determine the work location with respect to the coordinate system of the articulated robot (Col. 8 lines 13-20 and 36-42)
position of target is determined in the reference coordinate system of the robot
since target is on the cassette which is in the work station, the target location designates the location of the work station

Regarding claim 6,
	Nakaya, as shown above, discloses all the limitations of claim 5. Nakaya further discloses the following:
the work location overlaps the first location of the first pin in a horizontal plane (Col. 8 lines 36-42, Fig. 1)
pin is placed on a cassette which is where the work is to be performed

Regarding claim 7,
	Nakaya, as shown above, discloses all the limitations of claim 1. Nakaya further discloses the following:
a base mounted in the area adjacent to the work station (Fig. 1 item 5)
robot has a base station that is mounted near the work area
the arm includes a first arm member pivotally mounted to the base about a first pivot axis (Fig. 1 item 3)
robot includes a first arm member
the arm includes a second arm member pivotally mounted to the first arm member about a second pivot axis (Fig. 1 item 2a)
robot includes a second arm member that can pivot off the first
the arm includes a third arm member pivotally mounted to the second arm member about a third pivot axis (Fig. 1 item 2b)
robot includes a third arm member that can pivot off the second
the end effector is pivotally mounted to the third arm member about a fourth axis (Fig. 1 item 10)
robot includes a hand that can pivot off the third member

Regarding claim 8,
	Nakaya, as shown above, discloses all the limitations of claim 1. Nakaya further discloses the following:
a first sensing operation in which the articulated robot moves the through-beam sensor across the first pin with the end effector in a first orientation and at a first position (Col. 8 lines 49-53, Fig. 9)
examiner is interpreting this limitation as the hand shifting or translating
hand senses the target at one position without any rotation
in order to sense the target, the hand moves forward until the sensor is blocked
a second sensing operation in which the articulated robot moves the through-beam sensor across the first pin with the end effector in a first orientation and at a second position different from the first (Col. 8 lines 49-53, Fig. 9)
examiner is interpreting this as the hand shifting or translating
hand senses the target at a second, shifted position without any rotation
in order to sense the target, the hand moves forward until the sensor is blocked

Regarding claim 9,
	Nakaya, as shown above, discloses all the limitations of claim 8. Nakaya further discloses the following:
in the first sensing operation, the first pin is a first distance between the light emitter and the light receiver when the through-beam sensor is moved across the first pin (Fig. 9)
at the first target position, the target is a given position away from the light emitter and receiver
in the second sensing operation, the first pin is a second distance between the light emitter and the light receiver when the through-beam sensor is moved across the first pin, the second distance being different from the first distance (Fig. 9)
after shifting, the target is now a different distance away from the light emitter and receiver

Regarding claim 10,
Nakaya, as shown above, discloses all the limitations of claim 8. Nakaya further discloses the following:
a third sensing operation in which the articulated robot moves the through-beam sensor across the first pin with the end effector in a second orientation and at a third position (Col. 8 lines 49-53, Fig. 11)
examiner is interpreting this limitation as the hand shifting or translating in a given orientation
hand is at a rotated position and senses the target at a position
in order to sense the target, the hand moves forward until the sensor is blocked
examiner notes that the hand is in a ‘third’ position because of the new orientation
a fourth sensing operation in which the articulated robot moves the through-beam sensor across the first pin with the end effector in a second orientation and at a fourth position (Col. 8 lines 49-53, Fig. 11)
examiner is interpreting this limitation as the hand shifting or translating in a given orientation
hand is at a rotated position and senses the target at another position after shifting
in order to sense the target, the hand moves forward until the sensor is blocked
examiner notes that the hand is in a ‘fourth’ position because of the new orientation and the shift

Regarding claim 11,
	Nakaya, as shown above, discloses all the limitations of claim 1. Nakaya further discloses the following:
the moving of the articulated robot to perform the sensing operations includes initially moving the end effector to a predetermined approximate location of the first pin (Col. 8 lines 36-49)
robot is moved to an initial position and the hand performs sensing on the target, which is placed in a predetermined position
moving the end effector in an area around the predetermined approximate location of the first pin until the through-beam sensor senses the first pin (Col. 8 lines 49-53)
the hand is moved forward until the target is blocking the sensor beam

Regarding claim 12, the claim limitations are a duplicate of parts of claim 1. The placement of a second pin in the workstation and performing the same sensing procedure used for the first pin does not produce a new and unexpected result, as the second pin provides the same function as the first pin which is to locate the pin in the robot reference coordinates.

Regarding claim 17, the claim limitations are similar to claim 1 and are rejected using the same rationale as seen above in claim 1.

	Regarding claim 18, the claim limitations are similar to claim 2 and are rejected using the same rationale as seen above in claim 2.

	Regarding claim 21, the claim limitations are similar to claim 7 and are rejected using the same rationale as seen above in claim 7.

	Regarding claim 22, the claim limitations are similar to claims 8 and 9 and are rejected using the same rationale seen above in claims 8 and 9.

	Regarding claim 23, the claim limitations are similar to claims 8 and 10 and are rejected using the same rationale seen above in claims 8 and 10.

	Regarding claim 28, the claim limitations are similar to claim 1 and are rejected using the same rationale seen above in claim 1.

	Regarding claim 29, the claim limitations are similar to claim 2 and are rejected using the same rationale seen above in claim 2.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 3, 4, 14, 19, 20, 25, and 30-32 are rejected under 35 U.S.C. 103 as being obvious over Nakaya, in view of McGee et al., WO9946723 A1 (herein referred to as McGee), and also in view of Zhang et al., US 20090266194 A1 (herein referred to as Zhang).

	Regarding claim 3, Nakaya discloses the controller calculating the position of the hand using the angles of the joints and the link dimensions (Col. 8 lines 56-61), but fails to explicitly disclose an optical target on a pivot axis where a fixed scanner can measure the positional data of the optical target while the robot is moving, and performing a regression analysis on the positional data to determine link lengths of the robot arm. 
However, McGee discloses using a least-squares method to determine unknown kinematic parameters once joint positions at a given orientation are known (Page 15, lines 9-15). These kinematic parameters can be link lengths (Page 3, line 10). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Nakaya to use a regression analysis technique to determine link lengths in a robotic arm using known joint orientations and positions. The motivation to do this would be to determine link lengths while accounting for any geometric errors there may be. Because the errors in the link length are unknown, each link length itself is unknown. The least-squares method would allow one to solve for these unknowns.
	Also, Zhang discloses using an optical encoder to determine the angular disposition of a robotic arm (Paragraph 0040). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Nakaya to use an optical encoder to determine the angular position of a robotic arm. The motivation to do this would be to use a well-known sensor to determine the angular position of the robotic arm.

	Regarding claim 4, Nakaya discloses the controller calculating the position of the hand using the angles of the joints and the link dimensions (Col. 8 lines 56-61; calculations require the variables to be stored, either in temporary or permanent storage), but fails to explicitly disclose the link lengths being stored on the respective encoders. However, the use of encoders is obvious as seen above in claim 3 (see Zhang reference). Storage of the link lengths on the encoders themselves is a design choice, as one could also feasibly store these values on a controller. In fact, Nakaya already discloses the controller using link lengths to perform calculations, which means that the link length values for the respective arms are stored in some way (temporary or permanent storage).

	Regarding claim 14, Nakaya discloses the controller calculating the position of the hand using the angles of the joints and the link dimensions (Col. 8 lines 56-61), but fails to explicitly disclose performing twenty or more sensing operations, wherein the performing of calculations on the sensed position and orientation data includes performing a regression analysis on the sensed position and orientation data. However, McGee discloses using a least-squares method to determine unknown kinematic parameters once joint positions at a given orientation are known (Page 15, lines 9-15), as well as determining joint positions at least equal to the number of joints in the robot (Page 15, lines 4-8). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Nakaya to include twenty or more sensing operations and performance of calculations on the sensed positions is done through a regression analysis. The motivation to do so would be to increase the total number of joint positions during sensed operations to increase the accuracy of any sort of calibration or calculation done. McGee discloses at least 4 different sensed orientations, but one could feasibly do significantly more (20, 100, or even 100,000 or more) sensed operations to increase the accuracy of regression analysis. This would be statistically advantageous as more data points available would lead to a more accurate result. The performance of a regression analysis allows one to accurately determine the sensed positions using a system of equations. This provides a constraint on the variability of the system (in this case the joint positions and orientations).

	Regarding claim 19, the claim limitations are similar to claim 3 and are rejected using the same rationale seen above in claim 3.

	Regarding claim 20, the claim limitations are similar to claim 4 and are rejected using the same rationale seen above in claim 4.

	Regarding claim 25, the claim limitations are similar to claim 14 and are rejected using the same rationale seen above in claim 14.

	Regarding claim 30, the claim limitations are similar to claim 3 and are rejected using the same rationale seen above in claim 3.

	Regarding claim 31, the claim limitations are similar to claim 4 and are rejected using the same rationale seen above in claim 4.

	Regarding claim 32, the claim limitations are similar to claim 14 and are rejected using the same rationale seen above in claim 14.

9.	Claims 15 and 26 are rejected under 35 U.S.C. 103 as being obvious over Nakaya, in view of McGee and Zhang, and even further in view of Wilkas et al., US 20170028546 A1, herein referred to as Wilkas.

	Regarding claim 15, Nakaya in view of McGee and Zhang discloses all the limitations of claim 14. Nakaya discloses the controller calculating the position of the hand using the angles of the joints and the link dimensions (Col. 8 lines 56-61), and McGee discloses using a least squares method for determining kinematic variables (Page 15, lines 9-15), but the prior art combination fails to explicitly disclose using a numerical search on the sensed position and orientation data to determine the first location of the first pin with respect to the coordinate system of the articulated robot.
However, Wilkas discloses using a search space for numerical optimization to minimize the desired and actual trajectory of a robot arm (Paragraph 0035). It would have been obvious to one skilled in the art at the time of filing to modify the prior art combination of Nakaya, McGee, and Zhang to include a numerical search. The motivation to do this would be to determine non-linear variables that may arise from the least-squares regression analysis. By having a search space, one can narrow down the value of the non-linear variable so as to accurately determine the robot arms sensed positions and orientations which correspond to the first target location.

	Regarding claim 26, the claim limitations are similar to claim 15 and are rejected using the same rationale seen above in claim 15.

10.	Claims 16 and 27 are rejected under 35 U.S.C. 103 as being obvious over Nakaya and in view of Jahnke et al., US 20080004746 A1, herein referred to as Jahnke.

	Regarding claim 16, Nakaya discloses moving the hand towards the target to determine the target position using beam sensor (Col. 8 lines 47-53), but fails to explicitly disclose moving the hand in the opposite direction to determine the target position using the beam sensor, as well as using the sensed position and orientation obtained by moving the hand away from and toward the first target to determine a hysteresis error. However, Jahnke discloses a sensor used to detect the leading and trailing edges of a pocket, which can determine hysteresis. It would have been obvious to one skilled in the art at the time of filing to modify the invention of Nakaya to include moving the beam sensor back and forth to determine the leading and trailing edges of a target. The motivation to do this would be to determine hysteresis error in detecting the target through the laser sensor. For instance, the sensed value in the forward direction may be slightly different than when passing from the opposite direction. This error needs to be accounted for, otherwise all sensed positions and orientations will be inaccurate.

	Regarding claim 27, the claim limitations are similar to claim 16 and are rejected using the rationale seen above in claim 16.




11.	Claims 13 and 24 are rejected under 35 U.S.C. 103 as being obvious over Nakaya.

	Regarding claim 13, Nakaya discloses a first embodiment providing a first pin at a first location within a work station (Col. 8 lines 36-39), and the work station having a work location at a predetermined position and orientation with respect to the first location of the first pin (Col. 8 lines 36-42, Fig. 1), but fails to explicitly disclose the work station having a work location at a predetermined position and orientation with respect to a first and second pin, as well as using the location of the first and second pin to determine the work location with respect to the coordinate system. However, in a second embodiment, Nakaya discloses using a second target to further locate the work station, as well as using a controller to determine the location of the targets (Col. 11 lines 1-15; two targets are placed at predetermined locations on the cassette, controller performs steps of determining the location of the targets in the robot coordinate frame, the cassette is where the work is being performed). It would have been obvious to one skilled in the art to modify the invention of Nakaya to use a second target to determine the location of the work station. The motivation to do this would be to gain greater accuracy when determining the location. For instance, if the location procedure gives an erroneous result for the first target, the second target could refine the inaccuracy or provide a redundancy point.

	Regarding claim 24, a portion of the claim limitations are simply a duplication of parts of portions of claim 17 but for a second pin, namely: performing sensing operations on a first pin, wherein an orientation and position are varied, the sensing being performed such that the first pin is located at different distances between the light emitter and receiver, and performing calculations on the sensed position and orientation data to determine the location of the first pin with respect to the coordinate system of the robot. Performing these steps on a second pin would not produce a new and unexpected result, as the second pin provides the same function as the first pin which is to locate the pin in the robot reference coordinates. Additionally, the remainder of the claim limitations are similar to claim 13 and are rejected using the same rationale as seen above in claim 13.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130041509 A1, by Saito et al., is relevant to the current application because it discloses a robotic arm assembly capable of using a hand to manipulate objects.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664